Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 18, 2016

                                       No. 04-16-00605-CR

                                      Joe GUTIERREZ, Jr.,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                                Trial Court No. 14-11-0223-CRA
                          Honorable Donna S. Rayes, Judge Presiding

                                          ORDER
       After we granted Appellant’s first motion for extension of time to file Appellant’s brief,
Appellant filed a second motion for extension of time to file the briefs in these appeals. He has
requested a reporter’s record from the plea hearing for both appeals, and he asks this court to
grant an extension of time to file the briefs until thirty days after the supplemental reporter’s
records are filed.
        Appellant’s motion is GRANTED. Appellant’s brief will be due thirty days after the
court reporter files the supplemental records. Any further requests for extension of time to file
Appellant’s brief will be strongly disfavored.
       We ORDER court reporter Leticia Escamilla to file the reporter’s records in appeals
numbered 04-16-00602-CR and 04-16-00605-CR within THIRTY DAYS of the date of this
order.
        If the reporter’s records are not filed with this court as ordered, any subsequent requests
for additional time to file the records must be accompanied by a signed, written status report.
The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date. A preferred form for the status report, with an accompanying example, is
attached to this order.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court